                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRACY DOWD,                                  )
                                             )
                        Plaintiff,           )
                                             )
          v.                                 )             1:18CV640
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                        Defendant.           )


                                             ORDER

          The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on March 6, 2020, was served on the parties in this

action.        (ECF Nos. 12, 13.)       Plaintiff filed objections to the Magistrate Judge’s

Recommendation. (ECF No. 14.) The Court has appropriately reviewed the Magistrate

Judge’s Recommendation and has made a de novo determination in accord with the Magistrate

Judge’s Recommendation.              The Court therefore adopts the Magistrate Judge’s

Recommendation.

          IT IS THEREFORE ORDERED that the Commissioner’s decision finding no

disability is AFFIRMED, that Plaintiff’s Motion for Judgment on the Pleadings, (ECF No. 8),

is DENIED, that Defendant’s Motion for Judgment on the Pleadings, (ECF No. 10), is

GRANTED, and that this action is DISMISSED with prejudice.

          A Judgment dismissing this action will be entered contemporaneously with this Order.

          This, the 3rd day of April 2020.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
